internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-119761-98- date date distributing sub controlled controlled state n a b c d e f g h i dear this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted with and in letters dated january and the information submitted for consideration is substantially as set forth below distributing is a state n corporation which was incorporated in and since at least has been engaged in the following separate active businesses operating hotels and a convention center full-service restaurants limited service restaurants a construction company and a campground distributing’s outstanding big_number shares of voting common_stock are entirely owned by second and third generation members of one family as follows a shares b shares c shares d shares e shares f shares g shares h shares and i shares sub is a wholly owned subsidiary of distributing that owns and operates five of distributing’s hotels along with the associated operating_assets financial information has been received which indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct of trades_or_businesses for each of the past five years controlled and controlled each has been formed as a state n corporation to effectuate the proposed transaction serious disputes have arisen between and among distributing’s shareholders that are so significant that various active lines of business cannot be further expanded due to an informal but effective shareholder deadlock these disputes are a result of different management styles and risk debt tolerance of each shareholder in order to eliminate the problems generated by these disputes the following transaction is proposed i ii iii distributing will transfer the assets of its full-service restaurant business to controlled solely in exchange for all of the outstanding shares of controlled stock and the assumption by controlled of those related liabilities also distributing will transfer the assets of its limited service restaurants campground and construction company to controlled solely in exchange for all of the outstanding shares of controlled stock and the assumption by controlled of those related liabilities the assets and liabilities associated with distributing’s hotel business as well as all of the shares of sub stock will remain with distributing thereafter c and i a_trust holding distributing stock for the benefit of c’s children each will exchange all of their shares of distributing stock for all of the outstanding big_number shares of stock of controlled b and f a_trust holding distributing stock for the benefit of b’s children each will exchange all of their shares of distributing stock for all of the outstanding big_number shares of stock of controlled the following representations have been made in connection with the transaction a b c d distributing each controlled and their respective shareholders will each pay their own expenses_incurred in connection with the transaction the fair market values of the stock of controlled received by c and i and of the stock of controlled received by b and f described in step iii above will approximately equal the fair_market_value of distributing’s stock surrendered by each such shareholder of distributing in the exchange no part of the consideration to be distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of the corporation following the proposed transaction distributing and each controlled will each continue independently and with their separate employees the active_conduct of the businesses previously conducted solely by distributing e the distributions of the stock of each controlled is carried out for the following business_purpose the corporate separation will enhance the success of the separate lines of business by enabling the corporations to resolve management systemic and other problems that have arisen by distributing operating different businesses within a single corporation the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled by distributing will equal or exceed the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject this is not so in the instance of distributing and controlled1 the liabilities to be assumed in the transaction if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and either controlled at the time of or subsequent to the proposed distribution no two parties to the transaction are investment companies as defined in sec_368 and iv of the code the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted there is no plan or intention to liquidate either distributing or either controlled to merge any corporation with any other corporation or to sell or otherwise dispose_of the assets of any corporation subsequent to the transaction except in the ordinary course of business there is no plan or intention by either distributing or either controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revenue f g h i j k l m n procedure 1996_1_cb_696 o p q r there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift other than possibly by a parent into existing trusts for that shareholder’s children or otherwise dispose_of any of their stock in distributing or either controlled subsequent to the transaction distributing and the controlled corporations have no plan or intention to elect to be treated as a s_corporation under sec_1361 of the code following the transaction any payments made in connection with all continuing transactions among distributing controlled and controlled will be on terms and conditions arrived at by the parties bargaining at arm’s length the distribution of either controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or either controlled or stock possessing or more of the total value of all classes of stock of either distributing or either controlled based solely on the information submitted and on the representations set forth above it is held as follows the transfer by distributing to each controlled of the assets described above solely in exchange for all of the stock of each controlled and the assumption_of_liabilities if any followed by the distribution of each controlled stock to distributing will be each a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and each controlled will be a_party_to_a_reorganization within the meaning of sec_368 gain will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in exchange for the shares of controlled stock as described above sec_357 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized to each controlled on the receipt of the assets in exchange for the particular controlled stock as described above sec_1032 the basis of the assets received by each controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction described above sec_362 the holding_period of the distributing assets received by each controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of its controlled and controlled stock as described above sec_361 c no gain_or_loss will be recognized to and no amount will be included in the income of shareholders c i b and f upon the receipt of the respective controlled stock in exchange for their shares of distributing stock as described above sec_355 the basis of the controlled stock in the hands of shareholders c i b and f after the distribution in each instance will be the same as the basis of the distributing stock surrendered by each in exchange therefor sec_358 the holding_period of the controlled stock received by shareholders c i b and f in each instance will include the holding_period of the distributing stock surrendered in a change therefor provided that the distributing stock is held as a capital_asset by each shareholder on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and each controlled will be made under sec_1_312-10 of the income_tax regulations the provisions of revrul_74_101 1974_1_cb_7 will be applied where applicable to any sec_38 property no opinion is expressed concerning the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings the ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate by debra l carlisle chief branch
